Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Response to Amendment
The amendment filed on 03/31/2022 has been entered. Claims 1-5 and 7 remain pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments in Claim 1, Claims 1-2 and 7 rejection is now under 35 U.S.C. 103 over previously presented prior art Cho (US20150089801) in view of newly reinterpreted prior art Taguchi (JP2014025772A), which is presented in the IDS dated from 11/27/2018. As Taguchi teaches the newly amended limitations, it also teaches most of the previously disclosed limitations that were attributed to the previously disclosed prior art Paz (US7383140), except in the case of the limitations in Claim 5. Furthermore, Taguchi teaches the limitations further disclosed in Claim 2 that were previously accredited to previously presented prior art Makino (US20170173637). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150089801) in view of Taguchi (JP2014025772A; Foreign Patent Document #AP in IDS dated 11/27/2018).
In regards to Claim 1, Cho teaches “An electrical characteristic acquisition apparatus (Measuring member 5300 – Figure 8-10, [0053]) for acquiring an electrical characteristic of a target object (measuring member 5300 electrically connected to measuring terminals, measure type and value of element E using signal received from terminals – [0053], Figure 8-10) by supplying an alternating current signal to the target object (power applied from the measuring member to the element may be AC power – [0053]), the electrical characteristic acquisition apparatus being provided on a mounting machine for picking up a component  supplied by a component supply device (head unit picks up element E, head unit includes head 3100 and picker 3200 – [0034], Figure 3) to mount the component on a circuit board (head unit picks up element E and attaches element E to substrate – [0034]; substrate can be a PCB – [0026]), the electrical characteristic acquisition apparatus comprising: a holding table including a groove configured to receive the component released from a nozzle of the mounting machine (element support 5350 to hold element E – [0060], Figure 8; element support groove 5351 in element support 5350 – [0061], Figure 8; head unit includes picker to pick up the element E using vacuum-adsorption technique – [0034]), the component being the target object (element E – [0060], Figure 8-10); a holding table moving device including a pair of measurement parts configured to move towards and away from each other and hold the component in the groove in a measuring state where the alternating current signal is supplied to the component via the pair of measurement parts to acquire the electrical characteristic of the component (measuring member includes measuring terminals 5310, 5320 – [0053], Figure 8-10; measuring terminal 5320 connected to driver to move towards the component – [0063], Figure 9); and a controller operatively connected to the holding table moving device (user may directly input instructions into control device 6000 – [0045]; control unit 6000 connected to feeder 4000, head unit 3000, and measuring member 5200 – Figure 5), and after the input information is input, set the pair of measurement parts to the bias current (measuring member 5300 connected to measuring terminals 5310 and 5320, with measuring member include a power source configured to apply a current to the element in contact with measuring terminals – [0053]; control device 6000 controls element value measuring unit to measure the value of element E – [0045]), and control the holding table moving device to hold the component in the measuring state (control device 6000 controls element value measuring unit to measure the value of element E – [0045]).”
Cho does not teach “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object; a display configured to display the input information inputted via the operation input section, the operation input section and the display, the controller configured to display on the display the frequency and the bias current to be supplied to the target object as blank values, request, via the display, an operator to input the input the input information to replace the blank values of the frequency and the bias current to be supplied to the target object with the operation input section; set the pair of measurement parts to the frequency and bias current input by the operator.”
Taguchi teaches “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]; measuring unit includes an AC signal generating unit to generate a signal having a frequency and amplitude – [0022]); a display configured to display the input information inputted via the operation input section (output unit configure by a display to display physical quantity data input from the processing unit on the display – [0028]), the operation input section and the display, the controller configured to display on the display the frequency and the bias current to be supplied to the target object as blank values (measuring device includes a numeric keypad – [003]; measuring device includes processing unit – [0010]; processing unit executes control processing – [0026]; processing unit performs measurement process and stores the data, outputs the data to the output unit, a display – [0038]), request, via the display, an operator to input the input the input information to replace the blank values of the frequency and the bias current to be supplied to the target object with the operation input section (processing unit inputs a plurality of setting data input by the operator by operating the operation unit, with the frequency and bias data of the measurement signal being setting data – [0030]); set the pair of measurement parts to the frequency and bias current input by the operator (frequency data, level data, and bias data of the measurement signal included in the setting data and measurements performed under the measurement conditions – [0030]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching Taguchi to have an operational input and display of the settings of the frequency and bias of the alternating current used for testing of an electronic component. Doing so would improve the capabilities of controlling the electrical measurements of a component.

In regards to Claim 2, Cho in view of Taguchi discloses the claimed invention as discussed above and Cho further teaches “wherein an electrical characteristic of the target object is acquired (measuring member 53000 electrically connected to measuring terminals, measure type and value of element E using signal received from terminals – [0053], Figure 8-10); wherein the controller controls the alternating current signal generation device to generate the alternating current (measuring member include a power source configured to apply a current to the element in contact with measuring terminals – [0053]; control device 6000 controls element value measuring unit to measure the value of element E – [0045]).”
Taguchi further teaches “an alternating current signal generation device configured to generate the alternating current signal supplied to the target object (measuring unit includes signal generation unit which generates an AC signal having a frequency and amplitude, supplies the generated measurement signal to the sample – [0022]); wherein the controller includes an alternating current signal control section configured to control the alternating current generation device, based on the input information input via the operation input section by the operator, so as to control the alternating current signal supplied to the target object (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]; processing unit includes the frequency and level data of the measuring signal and is output as the control data to the signal generation unit – [0036]); wherein the controller controls the alternating current signal generation device to generate the alternating current at the frequency input by the operator (frequency data, level data, and bias data of the measurement signal included in the setting data and measurements performed under the measurement conditions – [0030]); wherein an electrical characteristic of the target object is acquired by supplying the alternating current signal controlled by the alternating current signal control section to the target object (physical quantity measuring method measures a measured value for the setting values – [0041]).”

	In regards to Claim 7, Cho in view of Taguchi discloses the claimed invention as discussed above and Cho further teaches “wherein the controller is configured to control the holding table moving device to shift a clamping state (movement of first driver 5370 controlled by control device 6000 - [0065]; movement of second driver 5380 controlled by control device 6000 – [0066]), where the pair of measurement parts clamps the component held on the holding table, to the measuring state  (measuring member 5300 in operating mode, element E is in support groove 5351, terminal driver moves towards first measuring terminal 5310 until terminals of element E contact first and second measuring terminals 5310, 5320 – [0071], Figure 8-10), where the holding table is moved with a set value or more away from the component, to enable the electrical characteristic of the target object to be measured (terminal driver 5360 moves until terminals are in contact and when in contact measuring circuit 5330 measures the element – [0071]; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Taguchi and Makino (US20170173637).
	In regards to Claim 3, Cho in view of Taguchi discloses the claimed invention as discussed above and Taguchi further teaches “input by the operator (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]).”
	Cho in view of Taguchi does not teach “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal, and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency input.”
	Makino teaches “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal (frequency adjuster – [0078]), and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency input (“control signal is outputted to the AC power supply to reach a frequency f2 which is higher than frequency f1 by a predetermined value” – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in view of Taguchi to incorporate the teaching of Makino for a frequency adjuster control to the alternating current generator. Doing so would improve the impedance measurement of a component in a component mounting apparatus.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Taguchi  and Sobolewski (US7782043).
	In regards to Claim 4, Cho in view of Taguchi discloses the claimed invention as discussed above and Taguchi further teaches “wherein the input information includes input current information which represents a magnitude of the current of the alternating current as the magnitude of the alternating current signal (frequency data, level (amplitude) data, and bias data of the measurement signal included in the setting data and measurements performed under the measurement conditions – [0030]).”
	Cho in view of Taguchi does not teach “the alternating current signal generation device includes the bias current adjuster configured to change a bias current of the alternating current of the alternating current signal, and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current to approach the magnitude of the bias current information input.”
	Sobolewski teaches “the alternating current signal generation device includes a bias current adjuster configured to change the bias current of the alternating current of the alternating current signal (variable bandwidth bias loop that connects to the device under test – Column 2, Lines 1-5), and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current (measurement system with bias section, measurement section, and controller – Column 1, Lines 45-49) to approach the magnitude of the bias current information input (selecting bandwidth for bias loop to get desired bias – Column 2, Lines 13-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in view of Taguchi to incorporate Sobolewski’s teaching of a variable bandwidth bias loop. Doing so would improve the measuring of impedance of a device under test by reducing losses.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Taguchi and Paz (US7383140).
	In regards to Claim 5, Cho in view of Taguchi discloses the claimed invention as discussed above and Taguchi further teaches “the target object comprises a coil (sample is an inductor – [0062]).”
	Cho in view of Taguchi does not teach “wherein the electrical characteristic acquisition apparatus acquires an impedance of the target object as the electrical characteristic of the target object (electronic component such as inductor – Column 7, Lines 38-45; measured response signal includes magnitude and phase angle of the measured impedance – Column 8, Lines 53-64).”
	Paz teaches “wherein the electrical characteristic acquisition apparatus acquires an impedance of the target object as the electrical characteristic of the target object.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in view of Taguchi to incorporate the teaching Paz to have an operational input of the settings of the alternating current used for testing of an electronic component. Doing so would improve the capabilities of measuring a component in a component mounter for mounting the component to a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863